DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a Final Office action in response to applicant's amendment and response received 03/08/2022, responding to the 12/13/2021 non-final/final office action provided in rejection of claims 1-2, 6-9, 15-16, 19-20, 28, 31 and 34-48.

3.	Claims 1-2, 6, 15, and 19-20 have been amended. Claim 42-50 added new. Claims 1-2, 6, 15, 19-20, 35-39 and 42-50 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
Examiner notes
4.	(A).    	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
(B). Drawings submitted on 04/11/2019 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(C). Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(D). Examiner proposed amended discussed during interview on 12/29/2021. The amended feature recorded in the interview summary on 12/29/2021. However, applicant did not fully accept examiner propose amendment.  
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.

Response to Arguments
Applicant's arguments filed 03/08/2022, in particular, pages 11-12, have been fully considered but moot with new ground rejections.  

In response to Applicant's request that the double patenting rejection be held in abeyance (remarks section "remarks" page 11), the Examiner recognizes that Applicant contests the rejection of claims under ODP 35 USC 103.  The amendments to the claims do not overcome the nonstatutory double patenting rejection.  For the purpose of compact prosecution, the non-statutory double patenting rejection is maintained.   A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference patent.  Therefore, rejection of nonstatutory double patenting is maintained.

In light of the amendment of claims the Previous Action's rejections of those claims under 35 U.S.C. § 112 are hereby withdrawn.

With respect to the rejection of claim under 35 USC 103(a), Applicant argues that cited prior art does not teach generating, by the computer system, a parse tree based on the plurality of software instructions; analyzing, by the computer system, the plurality of software instructions, via the generated parse tree, for a function call; and replacing, by the computer system, the function call in the plurality of software instructions with an alternate function call, wherein the alternate function call corresponds to a predefined visual code block.
Examiner respectfully disagrees. The combination of Oshima et al. (US 5,375,125) and Balasubramanian at al. (US 2010/0050151 A1) discloses the above limitations, see pages 32-35.
Applicant's arguments have been fully considered, but they are not persuasive.


Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms, which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 6, 15, 19-20, 35-39 and 42-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 6-8, 16 and 21-22 of U.S. Patent No. 10,276,061. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims incorporate limitations of instant application as describe below:


Instant Application 16/382,078
DP (Patent No. 10,276,061)
1. A computer-implemented method comprising: retrieving, by a computer system from a data store, a file containing a plurality of software instructions; 
displaying the plurality of software instructions in an integrated developer environment (IDE) via a display screen of a user interface in communication with the computer system; identifying goals, programming skills or code blocks associated with the plurality of software instructions based on a statistical analysis; generating, by the computer system, one or more visual code blocks, wherein each visual code block corresponds to one or more of the plurality of software instructions, and wherein the one or more visual code blocks is tagged according to the identification of the goals, programming skills or code blocks; displaying the one or more visual code blocks in the IDE via the display screen; receiving, via the user interface, a modification to the one or more visual code blocks; modifying, by the computer system, one or more of the plurality of software instructions to correspond to the modification to the one or more code blocks! generating, by the computer system, a parse tree based on the plurality of software instructions; analyzing, by the computer system, the plurality of software instructions, via the generated parse tree, for a function call; and replacing, by the computer system, the function call in the plurality of software instructions with an alternate function call, wherein the alternate function call corresponds to a predefined visual code block.
Claim 1 (left) is rejected under ODP as being obvious over claim 1 of patent no 10,276,061 in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/0050151 A1).

Claim 1. A computer-implemented method comprising: storing, by a computer system in a data store, a file containing a plurality of software instructions; displaying the plurality of software instructions in an integrated developer environment (IDE) via a display screen of a user interface in communication with the computer system; receiving, by the computer system via the user interface, a link to a computer program comprising code; receiving, by the computer system via the user interface, an identification of a first functionality of the computer program; analyzing, by the computer system, the computer program, wherein the analyzing comprises parsing the code to identify code blocks, and comparing the identified code blocks to known code blocks based on similarity in functionality, wherein the comparing the identified code blocks to known code blocks comprises executing the identified code blocks using a virtual machine to determine functionality of the identified code blocks, wherein the comparing the identified code blocks to known code blocks further comprises comparing functionality including at least one of user input, output to a user, or modification of a state by a user, and wherein executing the identified code blocks using the virtual machine includes analyzing execution of code for different hardware platforms or operating systems; performing, by the computer system, statistical analysis to determine a probability that the identified code blocks are associated with the first functionality, wherein the statistical analysis is based on comparing the identified code blocks to the known code blocks; determining, by the computer system, that the probability exceeds a predetermined threshold; in response to determining that the probability exceeds the predetermined threshold, generating, by the computer system, in accordance with the first functionality and based on comparing the identified code blocks to the known code blocks, one or more visual code blocks, wherein at least one visual code block corresponds to one or more of the plurality of software instructions, and the generated visual code blocks include at least one preexisting visual code block; in response to detecting an overlap between at least two visual code blocks, automatically applying, by the computer system, a layout scheme to the one or more visual code blocks; displaying the one or more visual code blocks in the IDE via the display screen; receiving, via the user interface, a modification to the one or more visual code blocks; and modifying one or more of the plurality of software instructions to correspond to the modification to the one or more visual code blocks.


         Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1 by Patent 10,276,061 to include the method of  retrieving, by a computer system from a data store, a file containing a plurality of software instructions, the plurality of software instructions comprising meta-information; displaying the plurality of software instructions in an integrated developer environment (IDE) via a display screen of a user interface in communication with the computer system, as disclosed by Dickey, for the purpose of automatically re-positioning one or more nodes in a block diagram of a graphical program in response to a new node being displayed in the block diagram based code is more rapidly developed. (see abstract of Chainini) 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini to include replacing, by the computer system, the function call in the plurality of software instructions with an alternate function call, wherein the alternate function call corresponds to a predefined visual code block, as disclosed by Oshima for the purpose of specifying on a module relation diagram a module whose execution history is desired to be retrieved and displayed and displaying the execution history of the specified module. (see col. 1, ll. 61-66 of Oshima).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini and Oshima to include generating, by the computer system, a parse tree based on the plurality of software instructions and analyzing, by the computer system, the plurality of software instructions, via the generated parse tree, for a function call, as disclosed by Balasubramanian for the purpose of providing a convenient interface to view and modify code, a code editor is able to validate code syntax. (see paragraph 21 of Balasubramanian).
2. The method of claim 1, further comprising: generating a parse tree based on the plurality of software instructions; analyzing, by the computer system, the plurality of software instructions for semantic errors via the generated parse tree; and automatically correcting the semantic errors, by the computer system, wherein the automatic correction of the semantic errors comprises: modifying the generated parse tree; generating code snippets for each node in the modified parse tree; storing the generated code snippets in buffers; and generating the one or more visual code blocks according to the stored code snippets.
Claim 2 (left) is rejected under 35 U.S.C. 103 as being obvious over claim 2 of Patent No. 10,276,061 in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/0050151 A1).

Claim 2. The method of claim 1, further comprising analyzing, by the computer system, the plurality of software instructions for semantic errors.

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1 by Patent 10,276,061 to include the method of  retrieving, by a computer system from a data store, a file containing a plurality of software instructions, the plurality of software instructions comprising meta-information; displaying the plurality of software instructions in an integrated developer environment (IDE) via a display screen of a user interface in communication with the computer system, as disclosed by Dickey, for the purpose of automatically re-positioning one or more nodes in a block diagram of a graphical program in response to a new node being displayed in the block diagram based code is more rapidly developed. (see abstract of Chainini)

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini and Oshima to include generating a parse tree analyzing, by the computer system, the plurality of software instructions for semantic errors via the generated parse tree and automatically correcting the semantic errors, and storing the generated code snippets in buffers, as disclosed by Balasubramanian for the purpose of providing a method for correcting semantic errors in an integrated development environment. (see paragraph 27 of Balasubramanian).


6. The method of claim 1, further comprising operations of: generating a parse tree based on the plurality of software instructions; analyzing the plurality of software instructions, via the generated parse tree, for inoperable instructions, one or more instructions, and a mathematical expression; eliminating the inoperable instructions; replacing the one or more instructions with one or more equivalent instructions; and replacing the [[a]] mathematical expression with a constant.
       Claim 6 is rejected under ODP as being obvious over claim 6 of Patent No. 10,276,061 in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/0050151 A1) and further in view of Lin et al. (US 2008/0098349 A1).

6. The method of claim 5, wherein optimizing the plurality of software instructions includes one or more of: eliminating inoperable instructions, replacing one or more instructions with one or more equivalent instructions, replacing a mathematical expression with a constant, or replacing a function call in the plurality of instructions with an alternate function call. 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1 by Patent 10,276,061 to include the method of  retrieving, by a computer system from a data store, a file containing a plurality of software instructions, the plurality of software instructions comprising meta-information; displaying the plurality of software instructions in an integrated developer environment (IDE) via a display screen of a user interface in communication with the computer system, as disclosed by Dickey, for the purpose of automatically re-positioning one or more nodes in a block diagram of a graphical program in response to a new node being displayed in the block diagram based code is more rapidly developed. (see abstract of Chainini)

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini and Oshima to include generating, by the computer system, a parse tree based on the plurality of software instructions and analyzing, by the computer system, the plurality of software instructions, via the generated parse tree, for a function call, as disclosed by Balasubramanian for the purpose of providing a convenient interface to view and modify code, a code editor is able to validate code syntax. (see paragraph 21 of Balasubramanian)

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by  Chainini, Oshima and Balasubramaanian to include replacing the mathematical expression with a constant., as disclosed by Lin for the purpose of reducing multiple expressions to a single expression in generated code. (see paragraph 0075 of Lin). 

15. The method of claim 1, further comprising: generating a parse tree based on the plurality of software instructions; analyzing the plurality of software instructions / for syntactical errors, via the generated parse tree, for a function call; and replacing the function call in the plurality of software instructions with an alternate function call, wherein the alternate function call corresponds to a predefined visual code block / automatically correcting the syntactical errors, by the computer system.
Claim 15 are rejected under ODP as being obvious over claim 7 and 15 of Patent No. 10,276,061 in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/0050151 A1).

15. The method of claim 6, wherein the alternate function call corresponds to a predefined visual code block.

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1 by Patent 10,276,061 to include the method of  retrieving, by a computer system from a data store, a file containing a plurality of software instructions, the plurality of software instructions comprising meta-information; displaying the plurality of software instructions in an integrated developer environment (IDE) via a display screen of a user interface in communication with the computer system, as disclosed by Dickey, for the purpose of automatically re-positioning one or more nodes in a block diagram of a graphical program in response to a new node being displayed in the block diagram based code is more rapidly developed. (see abstract of Chainini)

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by  Chainini and Oshima to include analyzing the plurality of software instructions for syntactical errors via the generated parse tree and automatically correcting the syntactical errors, by the computer system, as disclosed by Balasubramanian for the purpose of providing a convenient interface to view and modify code, a code editor is able to validate code syntax. (see paragraph 21 of Balasubramanian).

19.  A tangible, non-transitory computer-readable medium storing instructions that, when executed, cause a computer system to: retrieve, from a data store, a file containing a plurality of software instructions; display the plurality of software instructions in an integrated developer environment (IDE) via a display screen of a user interface in communication with the computer system; identify goals, programming skills or code blocks associated with the plurality of software instructions based on a statistical analysis; generate one or more visual code blocks, wherein each visual code block corresponds to one or more of the plurality of software instructions, and wherein the one or more visual code blocks is tagged according to the identification of the goals, programming skills or code blocks; display the one or more visual code blocks in the IDE via the display screen; receive, via the user interface, a modification to the one or more visual code blocks; [[and]] modify one or more of the plurality of software instructions to correspond to the modification to the one or more code blocks; generate a parse tree based on the plurality of software instructions; analyze the plurality of software instructions, via the generated parse tree, for a function call; and replace the function call in the plurality of software instructions with an alternate function call, wherein the alternate function call corresponds to a predefined visual code block.
Claim 19 (left) is rejected under ODP as being obvious of claim 21 of patent no 10,276,061 in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/0050151 A1).

Note 21. A tangible, non-transitory computer-readable medium storing instructions that, when executed, cause a computer system to: store, in a data store, a file containing a plurality of software instructions; display the plurality of software instructions in an integrated developer environment (IDE) via a display screen of a user interface in communication with the computer system; receive, by the computer system via the user interface, a link to a computer program comprising code; receive, by the computer system via the user interface, an identification of a first functionality of the computer program; analyze, by the computer system, the computer program, wherein the analyzing comprises parsing the code to identify code blocks, and comparing the identified code blocks to known code blocks based on similarity in functionality, wherein the comparing the identified code blocks to known code blocks comprises executing the identified code blocks using a virtual machine to determine functionality of the identified code blocks, wherein the comparing the identified code blocks to known code blocks further comprises comparing functionality including at least one of user input, output to a user, or modification of a state by a user, and wherein executing the identified code blocks using the virtual machine includes analyzing execution of code for different hardware platforms or operating systems; perform, by the computer system, statistical analysis to determine a probability that the identified code blocks are associated with the first functionality, wherein the statistical analysis is based on comparing the identified code blocks to the known code blocks; determine, by the computer system, that the probability exceeds a predetermined threshold; in response to determining that the probability exceeds the predetermined threshold, generate, in accordance with the first functionality and based on comparing the identified code blocks to the known code blocks, one or more visual code blocks, wherein at least one visual code block corresponds to one or more of the plurality of software instructions, and the generated visual code blocks include at least one preexisting visual code block; in response to detecting an overlap between at least two visual code blocks, automatically apply a layout scheme to the one or more visual code blocks; display the one or more visual code blocks in the IDE via the display screen; receive, via the user interface, a modification to the one or more visual code blocks; and modify one or more of the plurality of software instructions to correspond to the modification to the one or more visual code blocks.

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1 by Patent 10,276,061 to include the method of  retrieving, by a computer system from a data store, a file containing a plurality of software instructions, the plurality of software instructions comprising meta-information; displaying the plurality of software instructions in an integrated developer environment (IDE) via a display screen of a user interface in communication with the computer system, as disclosed by Dickey, for the purpose of automatically re-positioning one or more nodes in a block diagram of a graphical program in response to a new node being displayed in the block diagram based code is more rapidly developed. (see abstract of Chainini)

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini to include replacing, by the computer system, the function call in the plurality of software instructions with an alternate function call, wherein the alternate function call corresponds to a predefined visual code block, as disclosed by Oshima for the purpose of specifying on a module relation diagram a module whose execution history is desired to be retrieved and displayed and displaying the execution history of the specified module. (see col. 1, ll. 61-66 of Oshima).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini and Oshima to include generating, by the computer system, a parse tree based on the plurality of software instructions and analyzing, by the computer system, the plurality of software instructions, via the generated parse tree, for a function call, as disclosed by Balasubramanian for the purpose of providing a convenient interface to view and modify code, a code editor is able to validate code syntax. (see paragraph 21 of Balasubramanian)
20. A computer system comprising: a processor; and memory in communication with the processor and storing instructions that, when executed by the processor, cause the computer system to: retrieve, from a data store, a file containing a plurality of software instructions; display the plurality of software instructions in an integrated developer environment (IDE) via a display screen of a user interface in communication with the computer system; identify goals, programming skills or code blocks associated with the plurality of software instructions based on a statistical analysis; generate one or more visual code blocks, wherein each visual code block corresponds to one or more of the plurality of software instructions, and wherein the one or more visual code blocks is tagged according to the identification of the goals, programming skills or code blocks; display the one or more visual code blocks in the IDE via the display screen; receive, via the user interface, a modification to the one or more visual code blocks; [[and]] modify one or more of the plurality of software instructions to correspond to the modification to the one or more code blocks; generate a parse tree based on the plurality of software instructions; analyze the plurality of software instructions, via the generated parse tree, for a function call; and replace the function call in the plurality of software instructions with an alternate function call, wherein the alternate function call corresponds to a predefined visual code block.

















































































Claim 35






Claim 36





Claim 37







Claim 38








Claim 39








Claim 42






Claim 43






Claim 44







Claim 45






Claim 46






Claim 47






Claim 48







Claim 49






Claim 50
Claim 20 is rejected under ODP as being obvious claim 22 of patent no 10,276,061 in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/0050151 A1).

Claim 22. A computer system comprising: a processor; and memory in communication with the processor and storing instructions that, when executed by the processor, cause the computer system to: store, in a data store, a file containing a plurality of software instructions; display the plurality of software instructions in an integrated developer environment (IDE) via a display screen of a user interface in communication with the computer system; receive, via the user interface, a link to a computer program comprising code; receive, via the user interface, an identification of a first functionality of the computer program; analyze the computer program, wherein the analyzing comprises parsing the code to identify code blocks, and comparing the identified code blocks to known code blocks based on similarity in functionality, wherein the comparing the identified code blocks to known code blocks comprises executing the identified code blocks using a virtual machine to determine functionality of the identified code blocks, wherein the comparing the identified code blocks to known code blocks further comprises comparing functionality including at least one of user input, output to a user, or modification of a state by a user, and wherein executing the identified code blocks using the virtual machine includes analyzing execution of code for different hardware platforms or operating systems; perform statistical analysis to determine a probability that the identified code blocks are associated with the first functionality, wherein the statistical analysis is based on comparing the identified code blocks to the known code blocks; determine that the probability exceeds a predetermined threshold; in response to determining that the probability exceeds the predetermined threshold, generate, in accordance with the first functionality and based on comparing the identified code blocks to the known code blocks, one or more visual code blocks, wherein at least one visual code block corresponds to one or more of the plurality of software instructions, and the generated visual code blocks include at least one preexisting visual code block; in response to detecting an overlap between at least two visual code blocks, automatically apply a layout scheme to the one or more visual code blocks; display the one or more visual code blocks in the IDE via the display screen; receive, via the user interface, a modification to the one or more visual code blocks; and modify one or more of the plurality of software instructions to correspond to the modification to the one or more visual code blocks.

Note 21. A tangible, non-transitory computer-readable medium storing instructions that, when executed, cause a computer system to: store, in a data store, a file containing a plurality of software instructions; display the plurality of software instructions in an integrated developer environment (IDE) via a display screen of a user interface in communication with the computer system; receive, by the computer system via the user interface, a link to a computer program comprising code; receive, by the computer system via the user interface, an identification of a first functionality of the computer program; analyze, by the computer system, the computer program, wherein the analyzing comprises parsing the code to identify code blocks, and comparing the identified code blocks to known code blocks based on similarity in functionality, wherein the comparing the identified code blocks to known code blocks comprises executing the identified code blocks using a virtual machine to determine functionality of the identified code blocks, wherein the comparing the identified code blocks to known code blocks further comprises comparing functionality including at least one of user input, output to a user, or modification of a state by a user, and wherein executing the identified code blocks using the virtual machine includes analyzing execution of code for different hardware platforms or operating systems; perform, by the computer system, statistical analysis to determine a probability that the identified code blocks are associated with the first functionality, wherein the statistical analysis is based on comparing the identified code blocks to the known code blocks; determine, by the computer system, that the probability exceeds a predetermined threshold; in response to determining that the probability exceeds the predetermined threshold, generate, in accordance with the first functionality and based on comparing the identified code blocks to the known code blocks, one or more visual code blocks, wherein at least one visual code block corresponds to one or more of the plurality of software instructions, and the generated visual code blocks include at least one preexisting visual code block; in response to detecting an overlap between at least two visual code blocks, automatically apply a layout scheme to the one or more visual code blocks; display the one or more visual code blocks in the IDE via the display screen; receive, via the user interface, a modification to the one or more visual code blocks; and modify one or more of the plurality of software instructions to correspond to the modification to the one or more visual code blocks.

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1 by Patent 10,276,061 to include the method of  retrieving, by a computer system from a data store, a file containing a plurality of software instructions, the plurality of software instructions comprising meta-information; displaying the plurality of software instructions in an integrated developer environment (IDE) via a display screen of a user interface in communication with the computer system, as disclosed by Dickey, for the purpose of automatically re-positioning one or more nodes in a block diagram of a graphical program in response to a new node being displayed in the block diagram based code is more rapidly developed. (see abstract of Chainini)

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini to include replacing, by the computer system, the function call in the plurality of software instructions with an alternate function call, wherein the alternate function call corresponds to a predefined visual code block, as disclosed by Oshima for the purpose of specifying on a module relation diagram a module whose execution history is desired to be retrieved and displayed and displaying the execution history of the specified module. (see col. 1, ll. 61-66 of Oshima).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini and Oshima to include generating, by the computer system, a parse tree based on the plurality of software instructions and analyzing, by the computer system, the plurality of software instructions, via the generated parse tree, for a function call, as disclosed by Balasubramanian for the purpose of providing a convenient interface to view and modify code, a code editor is able to validate code syntax. (see paragraph 21 of Balasubramanian)


Claim 35 (left) is rejected under 35 U.S.C. 103 as being obvious over claim 2 of Patent No. 10,276,061 in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/0050151 A1). See art related mapping of claim 35 below for usage of Balasubramanian below in teaching missing limitations and associated motivation.


Claim 36 is rejected under ODP as being obvious over claim 6 of Patent No. 10,276,061 in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/0050151 A1) and further in view of Lin et al. (US 2008/0098349 A1). See art related mapping of claim 36 below for usage of Balasubramanian below in teaching missing limitations and associated motivation.

Claim 37 is rejected under ODP as being obvious over claim 7 of Patent No. 10,276,061 in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/00050151 A1) and further in view of Parks at al. (US 2012/0192151 A1) and further in view of Davidson at al. (US 2006/0212845 A1).

See art related mapping of claim 37 below for usage of Davidson below in teaching missing limitations and associated motivation.

Claim 38 is rejected under ODP as being obvious over claim 15 of Patent No. 10,276,061 in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/0050151 A1).

See art related mapping of claim 38 below for usage of Balasubramanian below in teaching missing limitations and associated motivation.


Claim 39 is rejected under ODP as being obvious over claim 6 of Patent No. 10,276,061 in view of Dickey et al (US 2009/0089715 A1) and further in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/0050151 A1) and further in view of Lin et al. (US 2008/0098349 A1)..

See art related mapping of claim 39 below for usage of Balasubramanian below in teaching missing limitations and associated motivation.


Claim 42 is rejected under ODP as being obvious over claim 15 of Patent No. 10,276,061 in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/00050151 A1) and further in view of Davidson at al. (US 2006/0212845 A1). (US 2010/0050151 A1).  See art related mapping of claim 42 below for usage of Balasubramanian below in teaching missing limitations and associated motivation.

Claim 43 is rejected under ODP as being obvious over claim 15 of Patent No. 10,276,061 in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/00050151 A1) and further in view of Ruthramoorthy et al. (US 9,032,380 B1)..  See art related mapping of claim 43 below for usage of Oshima below in teaching missing limitations and associated motivation.

Claim 44 is rejected under ODP as being obvious over claim 15 of Patent No. 10,276,061 in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/00050151 A1) and further in view of Ruthramoorthy et al. (US 9,032,380 B1). and further in view of Davidson at al. (US 2006/0212845 A1). (US 2010/0050151 A1).  See art related mapping of claim 41 below for usage of 
Davidson below in teaching missing limitations and associated motivation.



Claim 45 is rejected under ODP as being obvious over claim 15 of Patent No. 10,276,061 in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/00050151 A1) and further in view of Ruthramoorthy et al. (US 9,032,380 B1).

See art related mapping of claim 45 below for usage of 
Oshima below in teaching missing limitations and associated motivation.


Claim 46 is rejected under ODP as being obvious over claim 15 of Patent No. 10,276,061 in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/00050151 A1) and further in view of Parks at al. (US 2012/0192151 A1) and further in view of NPL by Paul at al. (Theories and techniques of program understanding).

See art related mapping of claim 46 below for usage of 
Parks below in teaching missing limitations and associated motivation.


Claim 47 is rejected under ODP as being obvious over claim 15 of Patent No. 10,276,061 in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/00050151 A1) and further in view of Parks at al. (US 2012/0192151 A1) and further in view of NPL by Paul at al. (Theories and techniques of program understanding).

See art related mapping of claim 47 below for usage of Parks below in teaching missing limitations and associated motivation.

Claim 48 is rejected under ODP as being obvious over claim 15 of Patent No. 10,276,061 in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/00050151 A1) and further in view of Parks at al. (US 2012/0192151 A1) and further in view of Davidson at al. (US 2006/0212845 A1) and further in view of Sollich et al. (US 6,314,559 B1).

See art related mapping of claim 48 below for usage of Davidson below in teaching missing limitations and associated motivation.

Claim 49 is rejected under ODP as being obvious over claim 15 of Patent No. 10,276,061 in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/00050151 A1) and further in view of Parks at al. (US 2012/0192151 A1) and further in view of Sollich et al. (US 6,314,559 B1).

See art related mapping of claim 49 below for usage of Parks below in teaching missing limitations and associated motivation.

Claim 50 is rejected under ODP as being obvious over claim 15 of Patent No. 10,276,061 in view of Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/00050151 A1) and further in view of Parks at al. (US 2012/0192151 A1) and further in view of Sollich et al. (US 6,314,559 B1).

See art related mapping of claim 50 below for usage of Parks below in teaching missing limitations and associated motivation.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 15, 19-20, 35, and 37-38 are rejected under 35 U.S.C. 103 as being obvious over Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/0050151 A1).


As to claim 1, Chainini discloses a computer-implemented method comprising: 
retrieving, by a computer system from a data store, a file containing a plurality of software instructions (col. 5, ll. 55 – col. 6 of ll. 8, implemented by a set of software instructions that are executed on a personal computer system 10, like that shown in FIG. 1. Personal computer system 10 is generally conventional in design, and in the drawing is shown as a desktop system having a processor chassis 12 that includes a floppy disk drive 14 and a hard drive 16. Also included within the processor chassis, although not required, is a CD-ROM drive 27. Atop processor chassis 12 is a display monitor 18, and coupled to the processor chassis for input of instructions and control of application programs running on the personal computer is a keyboard 20. A mouse 22 (or other conventional pointing device) is also connected to processor chassis 12, thereby enabling the user to control the position of a cursor (not shown) on the screen of display monitor 18, and enabling the user to make selections from text and graphic objects on the screen by positioning the cursor over the object and selecting the desired option with the select button on the mouse or other pointing device (text and graphic objects are also selectable with the keyboard). A specific graphic object displayed on the screen can thus be chosen from among a plurality of such objects. Examiner Note: The retrieving / accessing software instruction from memory, see col. 6, , ll. 35-54); 
displaying the plurality of software instructions in an integrated developer environment (IDE) via a display screen of a user interface in communication with the computer system (Figs. 1, 2, col. 5, ll. 55 – col. 6 of ll. 8, implemented by a set of software instructions that are executed on a personal computer system 10, like that shown in FIG. 1. Personal computer system 10 is generally conventional in design, and in the drawing is shown as a desktop system having a processor chassis 12 that includes a floppy disk drive 14 and a hard drive 16. Also included within the processor chassis, although not required, is a CD-ROM drive 27. Atop processor chassis 12 is a display monitor 18, and coupled to the processor chassis for input of instructions and control of application programs running on the personal computer is a keyboard 20. A mouse 22 (or other conventional pointing device) is also connected to processor chassis 12, thereby enabling the user to control the position of a cursor (not shown) on the screen of display monitor 18, and enabling the user to make selections from text and graphic objects on the screen by positioning the cursor over the object and selecting the desired option with the select button on the mouse or other pointing device (text and graphic objects are also selectable with the keyboard). A specific graphic object displayed on the screen can thus be chosen from among a plurality of such objects. Further, see col. 6, , ll. 14-34 and col. 6, ll. 55-60, and claim 1); 
identifying goals, programming skills or code blocks associated with the plurality of software instructions based on a statistical analysis (determination / identification code block instruction based on display messages at col. 13, ll. 9-42, In a block 190, the user begins to edit the code in either the VBA or graphical program editing windows. Changes made to the code, for example, adding, deleting, or modifying an existing graphic or VBA code statement, are precompiled and checked using the regular syntax checking procedures, as indicated in a block 192. Any error detected during this check is identified … determines if the current line in the VBA code editor window can be translated into a corresponding graphical program statement. If so, a block 208 translates the VBA code into the corresponding graphical code and places the translated graphical code into an output buffer. If it is not possible to translate the VBA code to an equivalent graphical code, a block 210 provides for putting the user modification to the VBA code into an output buffer with an indication that it cannot be translated. Following blocks 208 or 210, a decision block 212 determines if all lines in the VBA code window have been processed, and if not, returns in a loop back to decision block 206); 
generating, by the computer system, one or more visual code blocks, wherein each visual code block corresponds to one or more of the plurality of software instructions (col. 10, ll. 30-37, A block 82 displays the code [i.e. visual code block] editor that allows the user to create, delete, or modify high-level plain text statements corresponding to steps of the graphic program. The graphical code is translated to the new plain text format in a block 84, and the plain text code in this new format is displayed to the user in a block 86 … ), and 
wherein the one or more visual code blocks is tagged according to the identification of the goals, programming skills or code blocks (col. 15, ll. 35-56, … Graphical program code editor 283 also includes other controls 308 for adding and deleting graphical program steps, introducing "if" clauses, and looping or repeating statements and constructs represented by the plain text listing. In addition, a control 310 labeled "Try It" [i.e. tagged] is presented so that the user can immediately try the code graphically selected to see the effect of any modification or addition made to the graphical program. Buttons 312 and 314 respectively enable the user to select OK or CANCEL, indicating that the corresponding action should be taken. … . Further, see col. 17, ll. 53-67); 
displaying the one or more visual code blocks in the IDE via the display screen (col. 10, ll. 30-37, A block 82 displays the code [i.e. visual code block] editor that allows the user to create, delete, or modify high-level plain text statements corresponding to steps of the graphic program. The graphical code is translated to the new plain text format in a block 84, and the plain text code in this new format is displayed to the user in a block 86 … . Examiner Note: display visual code block perform in the develop the connection of prototype embodiment [i.e. IDE], see, col. 13, ll. 55-63 ); 
receiving, via the user interface, a modification to the one or more visual code blocks (col. 12, ll. 14-33, The first step of the Do loop is implemented in a decision block 162, which determines if the current line being processed can be translated and/or displayed as graphical code involving modification to an object. In view of the differences between the power and capacity to express programming concepts in VBA statements compared to that available in corresponding portions of a graphical program, it should be apparent that many lines and constructs expressed in VBA mode cannot be translated or displayed in the graphical programming mode or view. Accordingly, in such cases, a block 168 provides for putting into an output buffer an indication that the line or construct of the VBA code currently being processed is not fully translatable. However, if the VBA code statements can be translated and displayed as graphical programming code, a block 164 translates the VBA code to the output buffer in the graphical code form. A decision block 166 determines if all lines in the program have been processed and if not, loops to a block 170, which gets the next line in the VBA program. …; col. 13, ll. 9-42, In a block 190, the user begins to edit the code in either the VBA or graphical program editing windows. Changes made to the code, for example, adding, deleting, or modifying an existing graphic or VBA code statement, are precompiled and checked using the regular syntax checking procedures, as indicated in a block 192. Any error detected during this check is identified in a decision block 194. If an error is found, a block 196 provides for displaying the error message that explains the nature of the error. The logic then returns to block 190, so that the user can correct the indicated error. If an error is not detected in decision block 194, the logic proceeds to a decision block 200, which determines if the user has edited the graphical program in the graphical program editing window, or the VBA code program in the VBA code editing window …  );  
modifying, by the computer system, one or more of the plurality of software instructions to correspond to the modification to the one or more code blocks (col. 13, ll. 9-42, In a block 190, the user begins to edit the code in either the VBA or graphical program editing windows. Changes made to the code, for example, adding, deleting, or modifying an existing graphic or VBA code statement, are precompiled and checked using the regular syntax checking procedures, as indicated in a block 192. Any error detected during this check is identified in a decision block 194. If an error is found, a block 196 provides for displaying the error message that explains the nature of the error. The logic then returns to block 190, so that the user can correct the indicated error. If an error is not detected in decision block 194, the logic proceeds to a decision block 200, which determines if the user has edited the graphical program in the graphical program editing window, or the VBA code program in the VBA code editing window … ); 

Chainini does not explicitly disclose replacing, by the computer system, the function call in the plurality of software instructions with an alternate function call, wherein the alternate function call corresponds to a predefined visual code block.

However, Oshima discloses replacing, by the computer system, the function call in the plurality of software instructions with an alternate function call (user predefined functional call is remove / replace from the slot extension at col. 25, ll. 63—col. 26 of ll. 7, … although the cell (190) corresponding to this function call is left on the cell tree, a figure corresponding to this cell is not displayed on the screen, and figures represented by the cells (below 191) tied to the slot extension of this cell is displayed. When a processing of the called user function has all been completed and the control returns to the calling cell, the cell tree of the function definition of the user function is removed from the slot extension … . Further, see col. 27, ll. 52-57), wherein the alternate function call corresponds to a predefined visual code block (col. 26, ll. 20-30, As to a display of a module relation diagram, if a concerned function call is a direct or indirect [i.e. alternate] recursive call, the following processing is further executed. Incidentally, the following procedure may be used to determine whether or not a call is recursive. When programs are called from higher one to lower one in order during executing the programs, the names of the respective programs are preserved. When the name of a newly called program exists in a list of the names of the preserved programs, this is determined to be a recursive call. Examiner Note: program includes a function call defined [i.e. pre-defined] by the user, particularly in expressing executions of a program module which includes internally defined functions and subroutines. See col. 10, ll. 66-col. 11 of ll. 10, and col. 13, ll. 47-58).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini to include replacing, by the computer system, the function call in the plurality of software instructions with an alternate function call, wherein the alternate function call corresponds to a predefined visual code block, as disclosed by Oshima for the purpose of specifying on a module relation diagram a module whose execution history is desired to be retrieved and displayed and displaying the execution history of the specified module. (see col. 1, ll. 61-66 of Oshima).

Chainini and Oshima does not explicitly disclose generating, by the computer system, a parse tree based on the plurality of software instructions analyzing, by the computer system, the plurality of software instructions, via the generated parse tree, for a function call.

However, Balasubramanian discloses generating, by the computer system, a parse tree based on the plurality of software instructions (par. 0005, The computer program product comprises a computer readable medium, first program instructions to input code being developed by a developer in an integrated development environment, the first program instructions including instructions to construct, using a code parser, a syntax tree representation of the code inputted and to parse the code inputted and to identify the one or more nodes containing semantic errors pertaining to use of a third-party library in the code inputted, second program instructions to display, using one or more matching collaboration records located for a node chosen from the one or more nodes identified containing the semantic errors, one or more suggestions for correcting the semantic errors identified in the syntax tree constructed for the code inputted);
analyzing, by the computer system, the plurality of software instructions, via the generated parse tree, for a function call (par. 0027, The method begins in 800A with a developer selecting in step 802 a node in the constructed abstract syntax tree (AST) representation of the code within an integrated development environment (IDE), which contains a semantic error. In step 804, the code parser locates code snippets within an invocation of an associated collaboration record. The code parser further determines in step 806 whether or not code snippets exist to correct the semantic error identified in the node. If the code parser determines that code snippets do not exist to correct the semantic error in the node, then, the code editor determines if additional semantic errors exist in step 808. If the code parser determines that additional semantic errors do not exist in step 808, then the process continues with step 818 in FIG. 8A. However, if the code parser determines that additional semantic error do exist, … If it is determined that more code snippets are available, then the code executor fetches the next snippet from the snippet processor in step 850 and the process returns to step 844, where the code executor calls the code snippet based on invocation property. However, if it is determined in step 848 that more code snippets are not available, then the code executor determines in step 852 whether or not the developer wishes to continue execution of the code. If the developer wishes to continue execution of the code in step 852, then the process returns to step 838, where the code executor determines whether or not the next node to be invoked contains any semantic errors. If the developer does not wish to continue execution of the code in step 852, the process ends. Examiner Note: Further, see pars. 0003-0006, 0019-0021, 0023-0026);  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini and Oshima to include generating, by the computer system, a parse tree based on the plurality of software instructions and analyzing, by the computer system, the plurality of software instructions, via the generated parse tree, for a function call, as disclosed by Balasubramanian for the purpose of providing a convenient interface to view and modify code, a code editor is able to validate code syntax. (see paragraph 21 of Balasubramanian).

As to claim 2, Balasubramanian discloses the method further comprising: 
analyzing, by the computer system, the plurality of software instructions for semantic errors via the generated parse tree (par. 0022, FIG. 2, reference numeral 200, which illustrates an example of a code snippet for correcting a semantic error identified in code that is being developed by a peer developer, in accordance with an embodiment of the invention. As shown in FIG. 2, a code snippet is a piece of code that runs within an execution context and meaningfully alters some aspect of that execution. In an embodiment, as shown in FIG. 2, a code snippet comprises a set of lines of code submitted by a peer to correct a semantic error in the developer's use of a third-party library. Further, see pars. 0003-0006, 0021, 0023-0026); and 
automatically correcting the semantic errors, by the computer system, wherein the automatic correction of the semantic errors comprises (par. 0032, a developer working with code in a code editor selects a node in the AST representation of the code identified as containing semantic errors. From a matching invocation of the associated collaboration record, the IDE presents an available set of code snippets submitted by peer developers to correct the semantic error. The developer selects and configures one or more snippets. When the code is executed, the selected code snippet is automatically invoked to correct the error. Further, see pars. 0003-0006 and claims 1, 7-8);
modifying the generated parse tree (par. 0025, FIG. 6, a snippet configuration interface (reference numeral 600) is used to configure a code snippet. The configuration may contain input parameter configuration (reference numeral 610) used to configure any input parameters used by the code snippet; output parameter configuration (reference numeral 620) used to configure any output parameters that are created in the developer code and passed into the code snippet; input/output parameter configuration (reference numeral 630) used to configure any parameters that are created in the developer code and passed into the code snippet, where they are modified; and return parameter configuration (reference numeral 640) that are created in the code snippet. Further, see pars. 0003-0006, 0021, 0029 and 0031); 
generating code snippets for each node in the modified parse tree (par. 0025, FIG. 6, a snippet configuration interface (reference numeral 600) is used to configure a code snippet. The configuration may contain input parameter configuration (reference numeral 610) used to configure any input parameters used by the code snippet; output parameter configuration (reference numeral 620) used to configure any output parameters that are created in the developer code and passed into the code snippet; input/output parameter configuration (reference numeral 630) used to configure any parameters that are created in the developer code and passed into the code snippet, where they are modified; and return parameter configuration (reference numeral 640) that are created in the code snippet. Further, see pars. 0003-0006, 0021, 0029 and 0031); 9Response to the Final Office Action of February 10, 2021 Serial No.: 16/382,078 
storing the generated code snippets in buffers (par. 0029, FIG. 9, the system 904 (which has implemented thereon the Java integrated development environment (IDE) application 914) is shown to include a storage system or repository 922. In an embodiment, the storage system 922, stores a collaboration datastore 926 that has stored therein one or more collaboration records 927 used for correcting semantic errors in code under development, using peer submitted code snippets. Further, the storage system 922 stores one or more code snippets 928 used for correcting semantic errors identified in code being developed. Further, see pars. 0003-0006, 0021, 0030. Examine Note: it is well-known in the skill of art the buffer is the element of memory); and 
generating the one or more visual code blocks according to the stored code snippets (par. 0021, the collaboration record locator 116 returns the collaboration records retrieved from the collaboration datastore 142 to the snippet marker 108. The snippet marker 108 creates visual indicators in the code editor 102 for lines of code identified with semantic errors for which code snippets exist. The developer uses the snippet selection user interface 104 to view and select existing code snippets. Additionally, the developer uses snippet configuration user interface 106 to configure selected code snippets. The code snippet selections and code snippet configurations, and the location of the actual code snippets are maintained by the snippet processor 112. Further, in an embodiment, the code executor 114 runs the code entered by the developer in the IDE 120 and uses snippet processor 112 to invoke one or more code snippets selected to correct the semantic errors found in the inputted code. Further, see pars. 0003-0006, and claims 4, 16, 22).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini and Oshima to include generating a parse tree analyzing, by the computer system, the plurality of software instructions for semantic errors via the generated parse tree and automatically correcting the semantic errors, and storing the generated code snippets in buffers, as disclosed by Balasubramanian for the purpose of providing a method for correcting semantic errors in an integrated development environment. (see paragraph 27 of Balasubramanian).

As to claim 15, Balasubramanian discloses the method further comprising: 
 analyzing the plurality of software instructions for syntactical errors via the generated parse tree (par. 0022, FIG. 2, reference numeral 200, which illustrates an example of a code snippet for correcting a semantic error identified in code that is being developed by a peer developer, in accordance with an embodiment of the invention. As shown in FIG. 2, a code snippet is a piece of code that runs within an execution context and meaningfully alters some aspect of that execution. In an embodiment, as shown in FIG. 2, a code snippet comprises a set of lines of code submitted by a peer to correct a semantic error in the developer's use of a third-party library. Further, see pars. 0003-0006, 0021, 0023-0026); and
automatically correcting the syntactical errors, by the computer system (par. 0032, a developer working with code in a code editor selects a node in the AST representation of the code identified as containing semantic errors. From a matching invocation of the associated collaboration record, the IDE presents an available set of code snippets submitted by peer developers to correct the semantic error. The developer selects and configures one or more snippets. When the code is executed, the selected code snippet is automatically invoked to correct the error. Further, see pars. 0003-0006 and claims 1, 7-8).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by  Chainini and Oshima to include analyzing the plurality of software instructions for syntactical errors via the generated parse tree and automatically correcting the syntactical errors, by the computer system, as disclosed by Balasubramanian for the purpose of providing a convenient interface to view and modify code, a code editor is able to validate code syntax. (see paragraph 21 of Balasubramanian). 
As to claim 19,  it is a tangible, non-transitory computer-readable medium (Chainini, Oshima  and Balasubramanian discloses), having similar limitations of method claim 1. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 1.
As to claim 20,  Chainini, Oshima  and Balasubramanian discloses a computer system comprising: 
a processor (Chainini at col. 6, 14-34); and 
memory in communication with the processor and storing instructions that, when executed by the processor, cause the computer system to (Chainini at col. 6, 35-54): 
For remaining limitations see remarks regarding claim 1.

As to  claim 35, Balasubramaanian discloses the method wherein the analyzing the plurality of software instructions comprises analyzing the parse tree by traversing the tree using a breadth first iterator pattern which starts at a root node of the tree (par. 0021, … the code editor 102 is used by a programmer or developer to input or enter code. As a developer enters code into the code editor 102, the code parser 110 reads and parses the entered code. Further, the code parser 110 constructs an Abstract Syntax Tree (AST) representation of the code inputted in the code editor 102. Using the collaboration record locator 116, the code parser 110 identifies all semantic errors in the use of third party libraries in the entered or inputted code. In an embodiment, the collaboration record locator 116 uses the AST constructed by the code parser 110 to locate one or more collaboration records stored or maintained in a collaboration datastore 142 within a repository 140. … . Examiner Note: a convenient interface to view and modify [i.e. traversing] code, a code editor is able to validate code syntax, highlight syntactic errors and offer corrections. Therefore it is obvious to one of ordinary skill in the art as a design choice before the effective filing of the invention that instructions that represent analyzing the parse tree by traversing the tree starts at a root node of the tree as this is obvious a well-known type of analyze and traverse tree to those of ordinary skill in the art).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini and Oshima to include the method wherein the analyzing the plurality of software instructions comprises analyzing the parse tree by traversing the tree using a breadth first iterator pattern which starts at a root node of the tree, as disclosed by Balasubramanian for the purpose of providing a method for correcting semantic errors in an integrated development environment. (see paragraph 27 of Balasubramanian).

As to claim 37, Balasubramanian discloses the method wherein the analyzing the plurality of software instructions comprises analyzing the parse tree by traversing the tree using a breadth first iterator pattern which starts at a root node of the tree (par. 0021, … the code editor 102 is used by a programmer or developer to input or enter code. As a developer enters code into the code editor 102, the code parser 110 reads and parses the entered code. Further, the code parser 110 constructs an Abstract Syntax Tree (AST) representation of the code inputted in the code editor 102. Using the collaboration record locator 116, the code parser 110 identifies all semantic errors in the use of third party libraries in the entered or inputted code. In an embodiment, the collaboration record locator 116 uses the AST constructed by the code parser 110 to locate one or more collaboration records stored or maintained in a collaboration datastore 142 within a repository 140. … . Examiner Note: a convenient interface to view and modify [i.e. traversing] code, a code editor is able to validate code syntax, highlight syntactic errors and offer corrections. Therefore it is obvious to one of ordinary skill in the art as a design choice before the effective filing of the invention that instructions that represent analyzing the parse tree by traversing the tree starts at a root node of the tree as this is obvious a well-known type of analyze and traverse tree to those of ordinary skill in the art).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini and Oshima to include the method wherein the analyzing the plurality of software instructions comprises analyzing the parse tree by traversing the tree using a breadth first iterator pattern which starts at a root node of the tree, as disclosed by Balasubramanian for the purpose of providing a method for correcting semantic errors in an integrated development environment. (see paragraph 27 of Balasubramanian).

As to  claim 38, Balasubramaanian discloses the method wherein the analyzing the plurality of software instructions comprises analyzing the parse tree by traversing the tree using a breadth first iterator pattern which starts at a root node of the tree  (par. 0021, … the code editor 102 is used by a programmer or developer to input or enter code. As a developer enters code into the code editor 102, the code parser 110 reads and parses the entered code. Further, the code parser 110 constructs an Abstract Syntax Tree (AST) representation of the code inputted in the code editor 102. Using the collaboration record locator 116, the code parser 110 identifies all semantic errors in the use of third party libraries in the entered or inputted code. In an embodiment, the collaboration record locator 116 uses the AST constructed by the code parser 110 to locate one or more collaboration records stored or maintained in a collaboration datastore 142 within a repository 140. … . Examiner Note: a convenient interface to view and modify [i.e. traversing] code, a code editor is able to validate code syntax, highlight syntactic errors and offer corrections. Therefore it is obvious to one of ordinary skill in the art as a design choice before the effective filing of the invention that instructions that represent analyzing the parse tree by traversing the tree starts at a root node of the tree as this is obvious a well-known type of analyze and traverse tree to those of ordinary skill in the art).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini and Oshima to include the method wherein the analyzing the plurality of software instructions comprises analyzing the parse tree by traversing the tree using a breadth first iterator pattern which starts at a root node of the tree, as disclosed by Balasubramanian for the purpose of providing a method for correcting semantic errors in an integrated development environment. (see paragraph 27 of Balasubramanian).

Claims 6, 36 and 39 are rejected under 35 U.S.C. 103 as being obvious over Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/0050151 A1) and further in view of Lin et al. (US 2008/0098349 A1).

As to claim 6, Balasubramanian discloses the method further comprising operations of: 
analyzing the plurality of software instructions, via the generated parse tree, for inoperable instructions, one or more instructions (par. 0005, first program instructions to input code being developed by a developer in an integrated development environment, the first program instructions including instructions to construct, using a code parser, a syntax tree representation of the code inputted and to parse the code inputted and to identify the one or more nodes containing semantic errors pertaining to use of a third-party library in the code inputted. … the second program instructions include instructions to create semantic error markers within a code editor for the semantic errors identified using the one or more collaboration records located, the second program instructions including instructions to create, using the one or more collaboration records located, visual indicators within the code editor for the one or more nodes containing the semantic errors identified. Further see par. 0004, claims 8-19. Examiner note: Once parsing is done then error [i.e. incorporable instruction] identified. Therefore it is obvious to one of ordinary skill in the art as a design choice before the effective filing of the invention that instructions that represent mathematical expressions are changed to constants as this is obvious a well-known type of customized user input to those of ordinary skill in the art), and mathematical expression (pars. 004-0005,  . Further, see claims 8-19 for mathematical expression); 
eliminating the inoperable instructions (par. 0021, FIG. 1, which illustrates an embodiment of a computer infrastructure 100 for correcting semantic errors in code in an integrated development environment (IDE), using one or more peer submitted code snippets, in accordance with an embodiment of the invention. Turning to FIG. 1, FIG. 1 depicts a schematic block system diagram illustrating one embodiment of a computer infrastructure 100, which illustrates an integrated development environment (IDE) for correcting semantic errors due to use of third party libraries in the code, using code snippets submitted by peer developers. In an embodiment, the integrated development environment (IDE) boundary 120 comprises an IDE software application that comprises one or more program modules or program components for correcting semantic errors in code being developed, using code snippets submitted by peer developers. In an embodiment, the IDE software application includes one or more code editors that an application developer may use to write code in a specific programming language. Besides providing a convenient interface to view and modify code, a code editor is able to validate code syntax, highlight syntactic errors and offer corrections. Further, see pars. 0003-0006 and 0008-00016. Examiner Note: error [i.e. inoperable] is correcting [i.e. eliminating] the code instruction by fixing the error); 
replacing the one or more instructions with one or more equivalent instructions (par. 0023, FIG. 3, reference numeral 300 illustrates a code snippet selection interface for selecting [i.e. replacing with equivalent code/instructions] one or more code snippets for correcting semantic errors in code inputted into a code editor in an integrated development environment (IDE), in accordance with an embodiment of the invention. In an embodiment, the IDE collects all such code snippets associated with the collaboration record and presents the available code snippets to the developer. The developer may select one code snippet to use. Alternately, the developer may select multiple code snippets. Further see pars. pars. 0003-0006, 0008-00016, 0022-0030 and 30. Examiner Note: the correction perform editing / modifying with compatible within graphical / visual code); and 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini and Oshima to include generated parse tree, for inoperable instructions, one or more instructions, and mathematical expression replacing the one or more instructions with one or more equivalent instructions and replacing the mathematical expression with a constant, as disclosed by Balasubramanian for the purpose of providing a convenient interface to view and modify code, a code editor is able to validate code syntax. (see paragraph 21 of Balasubramanian).

Chainini, Oshima and Balasubramanian does not explicitly disclose replacing the mathematical expression with a constant.
However, Lin discloses replacing the mathematical expression with a constant (pars. 0074-0075, method, procedure, etc., will be referred to hereinafter simply as a function. A function performs an operation that is defined by the content in the function. The function may or may not return a value when the operation is complete. … Function inlining refers to placing the contents of a function inline so that when a function is called the function does not have to go to a call site that is external to the body of generated code to perform its operation. Function outlining refers to outlining an inlined function such that when the function is called the function has to go to a call site that is not part of the body of generated code. Constant propagation refers to replacing variables that reference a constant with the constant.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by  Chainini, Oshima and Balasubramaanian to include replacing the mathematical expression with a constant., as disclosed by Lin for the purpose of reducing multiple expressions to a single expression in generated code. (see paragraph 0075 of Lin). 
As to claim 36, Balasubramaanian discloses the method wherein the analyzing the plurality of software instructions comprises analyzing the parse tree by traversing the tree using a breadth first iterator pattern which starts at a root node of the tree (par. 0021, … the code editor 102 is used by a programmer or developer to input or enter code. As a developer enters code into the code editor 102, the code parser 110 reads and parses the entered code. Further, the code parser 110 constructs an Abstract Syntax Tree (AST) representation of the code inputted in the code editor 102. Using the collaboration record locator 116, the code parser 110 identifies all semantic errors in the use of third party libraries in the entered or inputted code. In an embodiment, the collaboration record locator 116 uses the AST constructed by the code parser 110 to locate one or more collaboration records stored or maintained in a collaboration datastore 142 within a repository 140. … . Examiner Note: a convenient interface to view and modify [i.e. traversing] code, a code editor is able to validate code syntax, highlight syntactic errors and offer corrections. Therefore it is obvious to one of ordinary skill in the art as a design choice before the effective filing of the invention that instructions that represent analyzing the parse tree by traversing the tree starts at a root node of the tree as this is obvious a well-known type of analyze and traverse tree to those of ordinary skill in the art). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini and Oshima to include the method wherein the analyzing the plurality of software instructions comprises analyzing the parse tree by traversing the tree using a breadth first iterator pattern which starts at a root node of the tree, as disclosed by Balasubramanian for the purpose of providing a method for correcting semantic errors in an integrated development environment. (see paragraph 27 of Balasubramanian).

As to claim 39, Balasubramanian discloses the method wherein the eliminating of the inoperable instructions, the replacing of the one or more instructions, and the replacing of the mathematical expression comprise: 
modifying the generated parse tree (par. 0025, FIG. 6, a snippet configuration interface (reference numeral 600) is used to configure a code snippet. The configuration may contain input parameter configuration (reference numeral 610) used to configure any input parameters used by the code snippet; output parameter configuration (reference numeral 620) used to configure any output parameters that are created in the developer code and passed into the code snippet; input/output parameter configuration (reference numeral 630) used to configure any parameters that are created in the developer code and passed into the code snippet, where they are modified; and return parameter configuration (reference numeral 640) that are created in the code snippet. Further, see pars. 0003-0006, 0021, 0029 and 0031); 
generating code snippets for each node in the modified parse tree (par. 0025, FIG. 6, a snippet configuration interface (reference numeral 600) is used to configure a code snippet. The configuration may contain input parameter configuration (reference numeral 610) used to configure any input parameters used by the code snippet; output parameter configuration (reference numeral 620) used to configure any output parameters that are created in the developer code and passed into the code snippet; input/output parameter configuration (reference numeral 630) used to configure any parameters that are created in the developer code and passed into the code snippet, where they are modified; and return parameter configuration (reference numeral 640) that are created in the code snippet. Further, see pars. 0003-0006, 0021, 0029 and 0031); 9Response to the Final Office Action of February 10, 2021 Serial No.: 16/382,078 
storing the generated code snippets in buffers (par. 0029, FIG. 9, the system 904 (which has implemented thereon the Java integrated development environment (IDE) application 914) is shown to include a storage system or repository 922. In an embodiment, the storage system 922, stores a collaboration datastore 926 that has stored therein one or more collaboration records 927 used for correcting semantic errors in code under development, using peer submitted code snippets. Further, the storage system 922 stores one or more code snippets 928 used for correcting semantic errors identified in code being developed. Further, see pars. 0003-0006, 0021, 0030. Examine Note: it is well-known in the skill of art the buffer is the element of memory); and 
generating the one or more visual code blocks according to the stored code snippets (par. 0021, the collaboration record locator 116 returns the collaboration records retrieved from the collaboration datastore 142 to the snippet marker 108. The snippet marker 108 creates visual indicators in the code editor 102 for lines of code identified with semantic errors for which code snippets exist. The developer uses the snippet selection user interface 104 to view and select existing code snippets. Additionally, the developer uses snippet configuration user interface 106 to configure selected code snippets. The code snippet selections and code snippet configurations, and the location of the actual code snippets are maintained by the snippet processor 112. Further, in an embodiment, the code executor 114 runs the code entered by the developer in the IDE 120 and uses snippet processor 112 to invoke one or more code snippets selected to correct the semantic errors found in the inputted code. Further, see pars. 0003-0006, and claims 4, 16, 22).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini and Oshima to include the method wherein the analyzing the plurality of software instructions comprises analyzing the parse tree by traversing the tree using a breadth first iterator pattern which starts at a root node of the tree, as disclosed by Balasubramanian for the purpose of providing a method for correcting semantic errors in an integrated development environment. (see paragraph 27 of Balasubramanian).


Claims 43 and 45 are rejected under 35 U.S.C. 103 as being obvious over Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/0050151 A1) and further in view of Ruthramoorthy et al. (US 9,032,380 B1).

As to claim 43, Chainini, Oshima and Balasubramanian does not explicitly disclose the method further comprising translating by the computer system, the alternate function call into a call to one or more equivalent visual code blocks.

However, Ruthramoorthy discloses the method further comprising translating by the computer system, the alternate function call into a call to one or more equivalent visual code blocks (col. 11, ll. 1-24, code identifier component 510 may create a control flow graph, for TCE code 530, based on the identified function calls and/or object method calls 540. The control flow graph may preserve the hierarchy of the identified function calls and/or object method calls 540. The control flow graph may not change function call hierarchy in TCE code 530, but may contain functions of TCE code 530 and/or calls to those functions. Nodes of a data structure of the control flow graph may be traversed to identify function and/or method calls. Code identifier component 510 may take TCE code 530 and create a control flow graph intermediate representation. Code identifier component 510 may process the control flow graph in multiple analysis, translation, and/or optimization stages (e.g., for efficiency and scalability) to create an internal representation suitable for detecting function calls and/or system object method calls in TCE code 530. In one example, code identifier component 510 may identify system object method calls and/or function calls in procedural and untimed TCE code 530.).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini, Oshima and Balasubramanian to include the alternate function call into a call to one or more equivalent visual code blocks, as disclosed by Ruthramoorthy for the purpose of implementing the functionality specified by the model. (see col. 7, ll. 45-55 of Ruthramoorthy).

As to claim 45, Ruthramoorthy discloses the method wherein a node of the parse tree corresponding to the function call causes the computer system to determine if there is a corresponding call in the one or more visual code blocks (col. 1, ll. 61-67, Code generated by the TCE may include function calls and/or object method calls. A function call may include a function name followed by one or more arguments. One or more output values may be assigned as an output of the function call. A method may define behavior of an object. An object method may be called using function syntax that passes [i.e. moves] the object as a first (i.e., left-most) argument. Further at claim 13, … identify one or more function calls or one or more object method calls in the program code, each of the one or more function calls including a function name followed by one or more arguments, each of the one or more object method calls including function syntax that passes an object as a first argument, create a control flow graph, for the program code, based on the one or more function calls or the one or more object method calls, transform the control flow graph into a data flow graph, the data flow graph including a representation for each of the one or more function calls or the one or more object method calls, … ).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini, Oshima and Balasubramanian to include function call causes the computer system to determine if there is a corresponding call in the one or more visual code blocks, as disclosed by Ruthramoorthy for the purpose of implementing the functionality specified by the model. (see col. 7, ll. 45-55 of Ruthramoorthy).

Claims 42 is rejected under 35 U.S.C. 103 as being obvious over Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/00050151 A1) and further in view of Davidson at al. (US 2006/0212845 A1).
As to claim 42, Chainini, Oshima and Balasubramanian does not explicitly disclose the method wherein the alternate function call is found in a mapping table.

However, Davidson discloses the method wherein the alternate function call is found in a mapping table (par. 0053, a callable statement is given an index, mapping to a syntax language function call, and any of the five condition type clauses (eg. IfClause, ElseClause, . . . ) is given a condition part. In addition, the concept of a variable is introduced, with the created variables given an index from 0 . . . n. Where n represents the total number of created variables, minus one. The flowchart description now contains both the collection of flowchart elements, and a collection of variables or symbols, the Symbol Table. Further, see Figs. 4-7, 11-13, pars. 0047-0049, 0082, 0092-0094).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini, Oshima, and Balasubramanian to include the method wherein the method wherein the alternate function call is found in a mapping table, as disclosed by Davidson for the purpose of constructing a callable statement mapping to a syntax language function call (see paragraph 0032 of Davidson).



Claims 44 is rejected under 35 U.S.C. 103 as being obvious over Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/00050151 A1) and further in view of Ruthramoorthy et al. (US 9,032,380 B1) and further in view of Davidson at al. (US 2006/0212845 A1).

As to claim 44, Chainini, Oshima and Balasubramanian and Ruthramoorthy does not explicitly disclose the method wherein the computer system uses parameter matching to perform the translating of the alternate function call.

However, Davidson discloses the method wherein the computer system uses parameter matching to perform the translating of the alternate function call (par. 0053, a callable statement is given an index, mapping to a syntax language function call, and any of the five condition type clauses (eg. IfClause, ElseClause, . . . ) is given a condition part. In addition, the concept of a variable is introduced, with the created variables given an index from 0 . . . n. Where n represents the total number of created variables, minus one. The flowchart description now contains both the collection of flowchart elements, and a collection of variables or symbols, the Symbol Table. Further, see Figs. 4-7, 11-13, pars. 0047-0049, 0082, 0092-0094).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini, Oshima and Balasubramanian and Ruthramoorthy to include the method wherein the computer system uses parameter matching to perform the translating of the alternate function call, as disclosed by Davidson for the purpose of constructing a callable statement mapping to a syntax language function call (see paragraph 0032 of Davidson).

Claims 46-47 are rejected under 35 U.S.C. 103 as being obvious over Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/00050151 A1) and further in view of NPL by Paul at al. (Theories and techniques of program understanding).

As to claim 46, Chainini, Oshima and Balasubramanian does not explicitly disclose the method wherein analyzing the generated parse tree comprises identifying and flagging a token.
However, Paul discloses the method wherein analyzing the generated parse tree comprises identifying and flagging a token (Paul discloses the parse tree contributing to the adjusting of goals based on a flagging page 46-47, “… Plan Matching : Before any analysis of goals and plans takes place, the Pascal program is parsed to form a tree . All subsequent analyses of the program are performed on the parse tree … A function node is any function that maps the data known to the program to new data, e.g. an assignment statement. A predicate is a simple test . A collecting node has multiple in-edges ; i .e ., control flows into from various nodes. An entry line of a flowchart program is a line adjacent to the head node; an exit line is adjacent to the tail … except for itself and function nodes. Any composite program can be decomposed into a hierarchy of primes . To that effect, prime programs bear a striking resemblance to prime numbers . See Figure 4 for sample prime programs).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini, Oshima and Balasubramanian to include the method wherein analyzing the generated parse tree comprises identifying and flagging a token, as disclosed by Paul for the purpose of ensuring the right functionality is being designed into the software. (see page 47 of Paul).  

As to claim 47, Chainini, Oshima and Balasubramanian does not explicitly disclose the method wherein when the token is flagged as not having rules and reporting a no rules indication to a user for adjusting goals associated with the one or more visual code blocks.
However, Paul discloses the method wherein when the token is flagged as not having rules, reporting a no rules indication to a user for adjusting goals associated with the one or more visual code blocks (Paul discloses adjusting of goals based on a flagging page 46-47, “… Plan Matching : Before any analysis of goals and plans takes place, the Pascal program is parsed to form a tree . All subsequent analyses of the program are performed on the parse tree … A function node is any function that maps the data known to the program to new data, e.g. an assignment statement. A predicate is a simple test . A collecting node has multiple in-edges ; i .e ., control flows into from various nodes. An entry line of a flowchart program is a line adjacent to the head node; an exit line is adjacent to the tail … except for itself and function nodes. Any composite program can be decomposed into a hierarchy of primes . To that effect, prime programs bear a striking resemblance to prime numbers . See Figure 4 for sample prime programs).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini, Oshima and Balasubramanian to include the method disclose the method wherein when the token is flagged as not having rules and reporting a no rules indication to a user for adjusting goals associated with the one or more visual code blocks, as disclosed by Paul for the purpose of ensuring the right functionality is being designed into the software. (see page 47 of Paul).  

Claims 48-50 are rejected under 35 U.S.C. 103 as being obvious over Chainini et al (US 5,760,788) in view of Oshima et al. (US 5,375,125) and further in view of Balasubramanian at al. (US 2010/00050151 A1) and further in view of NPL by Paul at al. (Theories and techniques of program understanding) and further in view of Sollich et al. (US 6,314,559 B1).
As to claim 48. Chainini, Oshima, Balasubramanian and Paul does not disclose the method replacing, by the computer system, the function call in the plurality of software instructions with the alternate function call the method wherein when the token has rules and the alternate function call is found in a mapping table of the parse tree.
However, Sollich discloses the method wherein when the token has rules and the alternate function call is found in a mapping table of the parse tree (rules are directed to an auto-correction capability for function code. At col. 15, ll. 39-50, The parser in turn compiles the source normally, including the declaration, until it encounters the special token. During this compilation, however, the parser will skip compilation of function bodies unless a particular function body contains the special token. For code completion, in accordance with the present invention, the code contained within function bodies (apart from a current function which the user cursor might be positioned within) is not relevant. Since function bodies are skipped, no code is generated for those function bodies and the background compilation for code completion, therefore, occurs quickly), replacing, by the computer system, the function call in the plurality of software instructions with the alternate function call (col. 7, ll. 1-8, Code editor 381 is a full-featured editor that provides access to all the code in a given application project. In addition to its basic editing functionality, the code editor 381 provides color syntax highlighting, for assisting the user with entering syntactically-correct code. When a project is first opened, the system automatically generates a page in the code editor for a default unit of source code; in the Object Pascal preferred embodiment, the default unit is named Unit1. Further at col. 13, ll. 23-30, The next data member of KibitzResult is partialIden, which is employed for instances where the system has found a partial identifier. Here, the IDE will employ the information to perform an incremental search of available identifiers for attempting to find a match. As its final data member, the KibitzResult structure includes a parameter position array, paramPos. This indicates the source position of the actual parameter for a function call. Examiner note: function code information done through graphically/textually and corrects based on incorrect / missing parameters / table.  To do the auto-correct there is typically generation of a parse tree that allows one to match the input function call to a correctly coded function call [alternative function call]), wherein the alternate function call corresponds to a predefined visual code block (col. 8, ll. 46-61, the Integrated Development Environment or IDE invokes the compiler for determining an appropriate context for the source code, based on where the screen cursor is currently positioned within the code. The compiler, in response, compiles the source code up to the current point (of the user's cursor) and then returns a result back to the IDE which describes the current context within the source code. The IDE receives two core pieces of information. If the user has positioned the cursor within the parameter list of a function call, the IDE will receive information from the compiler reporting the name of the function together with the name and the types of the function's formal parameters. With this information, the IDE can display a pop-up menu; see also column 9, line 28 – col. 15, line 65 for the full disclosure on auto-correct capabilities associated with mapping of function calls). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini, Oshima, Balasubramanian and Paul to include the method replacing, by the computer system, the function call in the plurality of software instructions with the alternate function call the method wherein when the token has rules and the alternate function call is found in a mapping table of the parse tree, as disclosed by Sollich for the purpose to assists a user with input of source code expressions and statements during creation of a computer program in interface includes an Integrated Development Environment (IDE) interface having a code editor with "Code Completion" and "Code Parameter" features for displaying context sensitive pop-up windows within a source code file. (abstract of Sollich).

As to claim 49, Chainini, Oshima, Balasubramanian and Paul does not explicitly disclose the method of wherein when the token has rules and the alternate function call is missing from a mapping table, the computer system defers to a system call.
However, Sollich discloses the method of wherein when the token has rules (rules are directed to an auto-correction capability for function code. At col. 15, ll. 39-50, The parser in turn compiles the source normally, including the declaration, until it encounters the special token. During this compilation, however, the parser will skip compilation of function bodies unless a particular function body contains the special token. For code completion, in accordance with the present invention, the code contained within function bodies (apart from a current function which the user cursor might be positioned within) is not relevant. Since function bodies are skipped, no code is generated for those function bodies and the background compilation for code completion, therefore, occurs quickly) and the alternate function call is missing from a mapping table, the computer system defers to a system call (col. 7, ll. 1-8, Code editor 381 is a full-featured editor that provides access to all the code in a given application project. In addition to its basic editing functionality, the code editor 381 provides color syntax highlighting, for assisting the user with entering syntactically-correct code. When a project is first opened, the system automatically generates a page in the code editor for a default unit of source code; in the Object Pascal preferred embodiment, the default unit is named Unit1. Further at col. 13, ll. 23-30, The next data member of KibitzResult is partialIden, which is employed for instances where the system has found a partial identifier. Here, the IDE will employ the information to perform an incremental search of available identifiers for attempting to find a match. As its final data member, the KibitzResult structure includes a parameter position array, paramPos. This indicates the source position of the actual parameter for a function call. Examiner note: function code information done through graphically/textually and corrects based on incorrect / missing parameters / table.  To do the auto-correct there is typically generation of a parse tree that allows one to match the input function call to a correctly coded function call [alternative function call]; see also column 9, line 28 – col. 15, line 65 for the full disclosure on auto-correct capabilities associated with mapping of function calls).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini, Oshima, Balasubramanian and Paul to include the method of wherein when the token has rules and the alternate function call is missing from a mapping table, the computer system defers to a system call, as disclosed by Sollich for the purpose of automatically displays parameter information for the call. In this manner, the user can view the required arguments for a method as he or she enters a method, function, or procedure call. (see col. 8, ll. 40-45 of Sollich).  

As to claim 50, Sollich discloses the method wherein when the token has rules (rules are directed to an auto-correction capability for function code. At col. 7, ll. 1-8, The parser in turn compiles the source normally, including the declaration, until it encounters the special token. During this compilation, however, the parser will skip compilation of function bodies unless a particular function body contains the special token. For code completion, in accordance with the present invention, the code contained within function bodies (apart from a current function which the user cursor might be positioned within) is not relevant. Since function bodies are skipped, no code is generated for those function bodies and the background compilation for code completion, therefore, occurs quickly) and the alternate function call is missing from a mapping table, the computer system treats the alternate function call as a no-operation (col. 7, ll. 1-8, Code editor 381 is a full-featured editor that provides access to all the code in a given application project. In addition to its basic editing functionality, the code editor 381 provides color syntax highlighting, for assisting the user with entering syntactically-correct code. When a project is first opened, the system automatically generates a page in the code editor for a default unit of source code; in the Object Pascal preferred embodiment, the default unit is named Unit1. Further at col. 13, ll. 23-30, The next data member of KibitzResult is partialIden, which is employed for instances where the system has found a partial identifier. Here, the IDE will employ the information to perform an incremental search of available identifiers for attempting to find a match. As its final data member, the KibitzResult structure includes a parameter position array, paramPos. This indicates the source position of the actual parameter for a function call. Examiner note: function code information done through graphically/textually and corrects based on incorrect / missing parameters / table.  To do the auto-correct there is typically generation of a parse tree that allows one to match the input function call to a correctly coded function call [alternative function call]; see also column 9, line 28 – col. 15, line 65 for the full disclosure on auto-correct capabilities associated with mapping of function calls).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chainini, Oshima, Balasubramanian and Paul to include the method wherein when the token has rules and the alternate function call is missing from a mapping table, the computer system treats the alternate function call as a no-operation, as disclosed by Sollich for the purpose of automatically displays parameter information for the call. In this manner, the user can view the required arguments for a method as he or she enters a method, function, or procedure call. (see col. 8, ll. 40-45 of Sollich).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, AU 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199